Field, C. J.
The exceptions taken at the trial must be sustained, for the reasons given in Commonwealth v. Mills, ante, 405. The only contention made in the argument before this court on the motion to quash the complaint is, that the complaint should have been made by an inspector of milk or by the treasurer of the town in which the offence was committed. We understand the argument to be that the St. of 1886, c. 317, § 1, is an amendment of the Pub. Sts. c. 56, § 17; that § 2 of the St. of 1886, c. 317, is an amendment of the Pub. Sts. c. 56, § 19; that the forfeiture for the offence charged is “ to the city or town where the offence was committed”; that by the Pub. Sts. c. 56, § 20, it is made the duty of inspectors of milk to institute complaints for the violations of these sections, and that by the Pub. Sts. c. 27, § 106, it is enacted that the town treasurer, where no other provision is specially made, shall prosecute for all fines and forfeitures which inure to his town. The general provision for the recovery of fines and forfeitures is the Pub. Sts. c. 217, § 2. We are of opinion that the statutes relied on in their application to the offence charged are directory. The Legislature has prohibited unqualifiedly the sale, exposing for sale, or having in possession with intent to sell, oleomargarine, except under certain conditions, and it is to be presumed that it has done this to promote the welfare generally of the inhabitants of the Commonwealth. See St. 1890, c. 440, § 5; c. 416, § 1. But it is not to be inferred that the Legislature, merely by making it the duty of certain officers to enforce penal laws of general application, intended that the enforcement should be dependent *410upon the discretion of these officers. The motion to quash the complaint was rightly overruled. See Commonwealth v. Tobias, 141 Mass. 129; Commonwealth v. Carroll, 145 Mass. 403; Commonwealth v. Murphy, 147 Mass. 577; Commonwealth v. Gay, 153 Mass. 211. Exceptions sustained.